Case 2:19-cv-02877-MSN-atc Document 35 Filed 03/01/21 Page 1 of 4                      PageID 287




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF TENNESSEE
                             WESTERN DIVISION
______________________________________________________________________________

PATRECE R. EDWARDS-BRADFORD,

       Plaintiff,

v.                                                    Case No. 2:19-cv-02877-MSN-atc

KELLOGG USA, LLC,

      Defendant.
______________________________________________________________________________

             ORDER ADOPTING REPORT AND RECOMMENDATION
______________________________________________________________________________

       This cause comes before the Court on the Magistrate Judge’s Report and Recommendation

entered on January 15, 2021. (ECF No. 33.) The Report recommends that this matter be dismissed

with prejudice due to lack of prosecution and for Plaintiff’s failure to abide by prior court orders.

(Id. at PageID 284–85.) Plaintiff attempted to file objections in the form of an email to the Clerk’s

Office. 1 For the reasons below, the Court ADOPTS the Report and Recommendation.

                                           Background

       Plaintiff filed this pro se matter alleging workplace discrimination on December 20, 2019. 2

(ECF No. 1.) Per usual practice, the parties attempted to engage in discovery. On July 8, 2020,

Defendant Kellogg USA, LLC, filed its Motion to Compel Plaintiff’s F.R.C.P. 26(a)(1)(A)

disclosures, Answers to Interrogatories and Requests for Production of Documents. (ECF No. 27.)

The undersigned granted Defendant’s Motion on July 24, 2020. (ECF No. 28.) Plaintiff was


        1. Plaintiff was informed that her objections must be in the form of a pleading, not an
email to the Clerk’s Office on January 29, 2021. She has failed to file anything on the record.

       2. Plaintiff later filed an Amended Complaint, (ECF No. 14), on February 12, 2020.
                                                 1
Case 2:19-cv-02877-MSN-atc Document 35 Filed 03/01/21 Page 2 of 4                      PageID 288




warned that failure “to comply with this order in a timely manner” may result in the Court

“impos[ing] sanctions pursuant to Federal Rule of Civil Procedure 37(b)(2), which could include

the dismissal of this action, without further notice.” (Id. at PageID 252.) To date, it appears that

Plaintiff has not produced the requisite discovery. (ECF No. 33 at PageID 280.)

         On August 14, 2020, Defendant filed its motion to dismiss. (ECF No. 30.) Defendant

argues that this matter should be dismissed on the ground that Plaintiff has failed to abide by the

Court’s previous Order. (Id. at PageID 253.) Plaintiff did not respond to Defendant’s Motion.

         On October 30, 2020, the Magistrate Judge entered an Order directing Plaintiff to show

cause as to why this matter should not be dismissed for failure to prosecute. (ECF No. 31 at

PageID 266.) The Show Cause Order directed Plaintiff to file her response on or before November

13, 2020. (Id.) The Show Cause Order warned Plaintiff that “[f]ailure to respond to this Show

Cause Order and to respond to the Motion may result in the Motion being granted and/or the

dismissal of the action for failure to prosecute.” (Id.) Plaintiff did not respond to the Show Cause

Order.

         The Magistrate Judge issued the pending Report and Recommendation on January 15,

2021. (ECF No. 33.) The Report recommends that this matter be dismissed with prejudice

pursuant to Federal Rule of Civil Procedure 37(b) for failing to comply with the Court’s Order and

pursuant to Federal Rule of Civil Procedure 41(b) for lack of prosecution. (Id. at PageID 285.)

Plaintiff had fourteen (14) days to file any objections to the Report. Plaintiff emailed the Clerk’s

Office what appears to be her objections on January 29, 2021. She was informed that her

objections need to be in the form of a pleading entered into the record. She has not done so.

                                       Standard of Review




                                                 2
Case 2:19-cv-02877-MSN-atc Document 35 Filed 03/01/21 Page 3 of 4                           PageID 289




        Congress enacted 28 U.S.C. § 636 to relieve the burden on the federal judiciary by

permitting the assignment of district court duties to magistrate judges. See United States v. Curtis,

237 F.3d 598, 602 (6th Cir. 2001) (citing Gomez v. United States, 490 U.S. 858, 869–70 (1989));

see also Baker v. Peterson, 67 Fed. Appx. 308, 310 (6th Cir. 2003). For dispositive matters, “[t]he

district judge must determine de novo any part of the magistrate judge’s disposition that has been

properly objected to.” See Fed. R. Civ. P. 72(b)(3); 28 U.S.C. §636(b)(1). After reviewing the

evidence, the court is free to accept, reject, or modify the magistrate judge’s proposed findings or

recommendations. 28 U.S.C. § 636(b)(1). The district court is not required to review—under a

de novo or any other standard—those aspects of the report and recommendation to which no

objection is made. See Thomas v. Arn, 474 U.S. 140, 150 (1985). The district court should adopt

the magistrate judge’s findings and rulings to which no specific objection is filed. See id. at 151.

        Objections to any part of a Magistrate Judge’s disposition “must be clear enough to enable

the district court to discern those issues that are dispositive and contentious.” Miller v. Currie, 50

F.3d 373, 380 (6th Cir. 1995); see also Arn, 474 U.S. at 147 (stating that the purpose of the rule is

to “focus attention on those issues . . . that are at the heart of the parties’ dispute.”). Each objection

to the Magistrate Judge’s recommendation should include how the analysis is wrong, why it was

wrong and how de novo review will obtain a different result on that particular issue. Howard v.

Sec’y of Health & Human Servs., 932 F.2d 505, 509 (6th Cir. 1991).

        A general objection, or one that merely restates the arguments previously presented and

addressed by the magistrate judge, does not sufficiently identify alleged errors in the report and

recommendation. Id. When an objection reiterates the arguments presented to the magistrate

judge, the report and recommendation should be reviewed for clear error. Verdone v. Comm’r of

Soc. Sec., No. 16-CV-14178, 2018 WL 1516918, at *2 (E.D. Mich. Mar. 28, 2018) (citing Ramirez



                                                    3
Case 2:19-cv-02877-MSN-atc Document 35 Filed 03/01/21 Page 4 of 4                      PageID 290




v. United States, 898 F. Supp. 2d 659, 663 (S.D.N.Y. 2012)); Equal Employment Opportunity

Comm’n v. Dolgencorp, LLC, 277 F. Supp. 3d 932, 965 (E.D. Tenn. 2017).

                                             Analysis

       Plaintiff was instructed that any purported objections need to be filed as a pleading. She

has not done so. Even so, the Court has reviewed Plaintiff’s email sent to the Clerk’s Office. After

review, the Court agrees with the Report and Recommendation that this matter should be

dismissed. Plaintiff has not adequately explained why she failed to comply with the Court’s prior

Order; nor has she produced any evidence that she has even attempted to comply. Further, her

response does not to address her failure to respond to the Magistrate Judge’s Show Cause Order.

The Court hereby ADOPTS the Magistrate Judge’s Report and Recommendation.

                                           Conclusion

       For the reasons stated, the Court ADOPTS the Magistrate Judge’s Report and

Recommendation in its entirety. This matter shall be DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED, this 1st day of March, 2021.

                                              s/ Mark Norris
                                              MARK S. NORRIS
                                              UNITED STATES DISTRICT JUDGE




                                                 4
